IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALDERWOODS (PENNSYLVANIA), INC.,          : No. 231 WAL 2017
A WHOLLY OWNED SUBSIDIARY OF              :
SERVICE CORPORATION                       :
INTERNATIONAL, T/A BURTON L.              : Petition for Allowance of Appeal from
HIRSCH FUNERAL HOME,                      : the Order of the Commonwealth Court
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNSYLVANIA PUBLIC UTILITY               :
COMMISSION, THE HONORABLE                 :
GLADYS M. BROWN, CHAIRMAN, THE            :
HONORABLE ANDREW G. PLACE,                :
VICE CHAIRMAN, THE HONORABLE              :
JOHN F. COLEMAN, JR.,                     :
COMMISSIONER,THE HONORABLE                :
ROBERT F. POWELSON,                       :
COMMISSIONER, THE HONORABLE               :
DAVID W. SWEET, COMMISSIONER,             :
AND DUQUESNE LIGHT COMPANY,               :
                                          :
                   Respondents


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is DENIED. The “Application for Expedited Order Granting an Injunction During

the Pendency of an Appeal” is DENIED as moot.